Citation Nr: 0211790	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  91-19 854A	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, including 
post-traumatic stress disorder (PTSD).

(A separate decision will address the issues of entitlement 
to an increased rating for bronchial asthma with chronic 
obstructive pulmonary disease (COPD) and pansinusitis, 
currently evaluated as 60 percent disabling; entitlement to 
an increased rating for dyshidrosis, currently evaluated as 
10 percent disabling; entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU); and entitlement to compensation under 38 
U.S.C.A. § 1151 for status post perforated penile septum, 
repaired.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
February 1965 to August 1969, and other service of nine 
years, nine months and twenty four days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to an increased rating for bronchial asthma 
with chronic obstructive pulmonary disease (COPD) and 
pansinusitis, currently evaluated as 60 percent disabling; 
entitlement to an increased rating for dyshidrosis, currently 
evaluated as 10 percent disabling; entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU); and entitlement to 
compensation under 38 U.S.C.A. § 1151 for status post 
perforated penile septum, repaired.  When the Board completes 
this development, it will notify the veteran as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  In an April 1977 rating decision, the RO denied service 
connection for a nervous disorder, including psychotic 
depression. 

2.  In a December 1987 rating decision, the RO again denied 
service connection for a psychiatric disorder, including 
schizophrenia paranoid type and PTSD.  And, in a July 1988 
rating decision, the RO declined to reopen the veteran's 
claim of service connection for a nervous condition.  The 
veteran was informed of this decision and of his appellate 
rights via an August 1988 letter, but he did not file a 
timely appeal with respect to this issue.

3.  In July 1992, the veteran attempted to reopen his claim 
of service connection for a psychiatric disorder, to include 
PTSD.

4.  The evidence associated with the claims file since the 
July 1988 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  The veteran's claim 
is reopened.

5.  The record includes competent medical evidence that the 
veteran engaged in combat against the enemy, and that he 
currently has a diagnosis of PTSD related to his combat-
related stressors. 


CONCLUSIONS OF LAW

1. The unappealed July 1988 rating decision, which declined 
to reopen a prior denial of service connection for a 
psychiatric disorder, including PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.104 (2001).

2.  The evidence received since the July 1988 rating decision 
is new and material, and the veteran's claim of service 
connection for a psychiatric disorder, including PTSD, is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to the claimant's 
case.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  The VCAA also 
provides for a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts, 
and contains an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received prior to that date (in July 
1992), those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether to 
reopen the claim of service connection for psychiatric 
disorder, including PTSD, as the RO has complied with the 
notice and duty to assist provisions of the VCAA and the 
veteran's claim has been reopened.  The Board finds that in 
this case the appellant and his representative were advised 
by the RO of the information required to reopen his claim of 
service connection, and thus, it may proceed with its 
appellate review.  In this regard, the Board notes that 
collectively, via the June 1993 statement of the case, and 
the August 1993, July 1994, April 1996 and September 2001 
supplemental statements of the case, the veteran was provided 
with information regarding the evidence needed to 
substantiate his claim.  The veteran has been given the 
opportunity to identify additional relevant evidence that may 
substantiate his claim, including during the January 1998 RO 
hearing.  Furthermore, the Board is not aware of the 
existence of additional relevant evidence in connection with 
this claim.  Therefore, the Board may proceed with its 
appellate review without prejudice to the appellant.  See 38 
C.F.R. § 3.159(c)(4)(C)(iii), 66 Fed. Reg. 45,620 (Aug. 29, 
2001); Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in an April 
1977 rating decision, the RO denied the veteran's claim 
seeking entitlement to service connection for a nervous 
disorder, including psychotic depression.  In a March 1987 
letter, the veteran was informed of the need to submit new 
and material evidence in order to reopen his claim.  In a 
December 1987 rating decision, the RO again denied service 
connection for a psychiatric disorder, including 
schizophrenia paranoid type and PTSD.  And, in a July 1988 
rating decision, the RO declined to reopen the veteran's 
claim.  The veteran was informed of this decision and of his 
appellate rights via an August 1988 letter, but did not file 
a timely appeal with respect to this issue.  As such, the 
July 1988 decision is "final."  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

As previously noted, a final VA rating decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered. 38 U.S.C.A. 
§ 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 20.1103 
(2001).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.156(a)).  
In this case, the Board notes that the provisions of 38 
C.F.R. § 3.156(a) (2000), the version prior to the regulatory 
change, are applicable in the appellant's case as the claim 
was filed prior to August 29, 2001.

The evidence submitted since the July 1988 rating decision 
include voluminous medical records from the Miami and San 
Juan VA Medical Centers dated from the mid-1970s to 1991.  
These records describe the treatment the veteran has received 
over time for various health problems, including his 
psychiatric symptomatology.  Specifically, the Board notes 
that August 1993 and August 1994 letters from the Miami VA 
Medical Center (VAMC) indicate the veteran has been diagnosed 
with protracted PTSD and has been receiving treatment for his 
PTSD since September 1992 at that facility.

Additionally, the evidence includes service department 
records showing that, in April 1995, the veteran was awarded 
the Republic of Vietnam Gallantry Cross with Palm Unit 
Citation Badge.  Furthermore, per a document received in 
January 1998, the veteran received a certificate of 
achievement for his service with the 199th Infantry Brigade 
for the period of June 22, 1966 to July 29, 1967.  The 
veteran, while serving with Battery C, 2nd Battalion, 40th 
Artillery, distinguished himself by performing his duties as 
a gunner on a 105 millimeter Howitzer in an outstanding 
manner.  His section was deemed to have fired 6000 rounds in 
close support of infantry combat operations without error.   

The veteran also presented testimony at a hearing before a 
hearing officer at the RO in January 1998.  On that occasion, 
the accredited representative pointed that veteran was 
receiving VA outpatient treatment at the Miami VA medical 
facility for symptoms related to his psychiatric disability.  
He noted that the veteran's treating physician had noted that 
he was suffering from PTSD.  The representative further 
emphasized that psychologists and medical social workers have 
diagnosed the veteran as suffering from chronic, severe PTSD.  
The veteran testified that he had frequent flashbacks and 
nightmares related to experiences in Vietnam.  He stated that 
he spent almost two years in Vietnam and had witnessed 
friends being killed.  The veteran further noted that he did 
not like to talk about his tour of duty in Vietnam.   

Upon review of the evidence, the Board finds that the 
evidence submitted after the July 1988 denial is clearly new 
in that it is not redundant or cumulative of other evidence 
previously considered.  As well, the Board finds that the 
evidence is material to the issue under consideration, as it 
shows a current diagnosis of PTSD secondary to trauma during 
Vietnam service, and the veteran's service in combat against 
the enemy.  Thus, the additional evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
Accordingly, the veteran's claim of service connection for a 
psychiatric disorder, including PTSD is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).

Having reopened the veteran's claim of service connection for 
a psychiatric disorder, including PTSD, the Board turns to 
the merits of the claim.  In this regard, the applicable law 
provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Additionally, 
effective March 7, 1997, the provisions of 38 C.F.R. § 
3.304(f) were amended to reflect the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In this regard, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulation 38 C.F.R. § 
4.125(a), a link established by medical evidence, between 
current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2001).

With respect to the stressors incurred during combat, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy." Id.

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If, however, the VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony by itself is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).

In this case, the veteran has proven the second element 
required under 38 C.F.R.
§ 3.304(f), "credible evidence that the claimed in-service 
stressor actually occurred."  As noted above, the evidence 
includes service department records showing that, in April 
1995, the veteran was awarded the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge.  Additionally, 
per a document received in January 1998, the veteran received 
a certificate of achievement for his service with the 199th 
Infantry Brigade for the period of June 22, 1966 to July 29, 
1967.  The veteran, while serving with Battery C, 2nd 
Battalion, 40th Artillery, distinguished himself by 
performing his duties as a gunner on a 105 millimeter 
Howitzer in an outstanding manner.  His section was deemed to 
have fired 6000 rounds in close support of infantry combat 
operations without error.

The veteran's Vietnam Gallantry Cross, coupled with his 
certificate of achievement for his service with the 199th 
Infantry Brigade serve as evidence that he engaged in combat.  
The Board also finds that the veteran's statements of combat 
stressor appear credible.  Accordingly, the veteran's lay 
statements are accepted as conclusive evidence of the 
occurrence of the claimed stressors, and no further 
development or corroborative evidence is required. Therefore, 
the central issue to be adjudicated is whether the veteran 
suffers from PTSD, and, if so, whether it is related to the 
in-service stressors.

After carefully reviewing the evidence of record, the Board 
finds that the evidence supports a grant of service 
connection for PTSD.  Specifically, the service medical 
records contain October 1962 and February 1963 reports of 
medical history showing nervous symptoms, including problems 
sleeping, excessive worry, and nervousness during service.  
Since his discharge from service to the present, the veteran 
has presented a variety of psychiatric problems, including 
various diagnoses of mental disorders and PTSD.  In various 
statements submitted to the RO, the veteran has related a 
myriad of stressors which are all related to reported combat 
experiences while in Vietnam.

Additionally, per August 1993 and August 1994 letters from 
the Miami VA Medical Center, the veteran has been diagnosed 
with protracted PTSD and has been receiving treatment for his 
PTSD since September 1992 at that facility.  The letters note 
that he initially presented a gamut of symptoms including 
intrusive thoughts, insomnia, nightmares, social withdrawal, 
depression and hypervigilance.  He was also noted to be a 
decorated Vietnam veteran and to have experienced multiple 
psychological traumas which had disabled him for the past 26 
years.  These medical findings are supported by the veteran's 
statements that his current PTSD is related to combat trauma 
incurred during his service in Vietnam.

For the foregoing reasons, the Board finds that the medical 
evidence of record supports a finding that the veteran's PTSD 
is related to his combat-related stressors, and thus, was 
incurred during service.   Therefore, resolving all 
reasonable doubt in the veteran's favor, a grant of service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107; 38 C.F.R. §§ 3.102. 3.303, 3.304(f).



ORDER

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disorder, including 
PTSD, is reopened.

Service connection for PTSD is granted. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

